Eberhardt, Presiding Judge.
In this suit by a father for the wrongful death of his minor son, who left no wife or children, it appears without dispute that the natural mother was and is in life, living with her husband, the plaintiff. Accordingly the trial court did not err in granting defendants’ motion for summary judgment, since the mother alone is entitled to bring this wrongful death action. Code Ann. § 105-1307; Frazier v. Ga. R. & Bkg. Co., *5896 Ga. 785 (22 SE 936); Kehely v. Kehely, 200 Ga. 41 (2) (36 SE2d 155).
Argued April 5, 1972—
Decided April 11, 1972.
Hubert D. Tinsley, pro se.

Judgment affirmed.


Deen and Clark, JJ., concur.